Upon consideration of the record, argument, and briefs of counsel in this cause we have reached *Page 1199 
the conclusion that the probative force of the evidence is such that right and justice demand a new trial.
The judgment of affirmance heretofore entered is accordingly set aside and the judgment below is reversed and a new trial awarded. Fuller vs. State, 92 Fla. 873, 110 So. 2d 528; Armstrong vs. State, 30 Fla. 170, 11 So. 2d 698, 17 L.R.A. 484; Howell vs. State, decided this date.
WHITFIELD, TERRELL AND BROWN, J.J., concur.
BUFORD, C.J., dissents.
ELLIS, J., not participating.
DAVIS, J., disqualified.